Citation Nr: 9916216	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  97-34 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
malaria.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse








ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from December 1941 to April 
1942, and from May 1945 to June 1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines, 
which denied the veteran's claim of entitlement to service 
connection for malaria and his claim of service connection 
for asthma.

With respect to the veteran's malaria claim, service 
connection was denied by the RO in January 1974.  The veteran 
was notified of the RO's decision that same month.  The 
veteran did not file a timely appeal.  As such, the January 
1974 rating decision became final in accordance with 
applicable law.

In November 1994, the RO received the veteran's claim for 
service connection for malaria, among other disorders.  The 
RO denied service connection in a March 1995 rating decision.  
Subsequently, the veteran perfected this appeal.

As discussed below, the Board is of the opinion that new and 
material evidence has been presented as to the veteran's 
claim of service connection for malaria.  This issue, 
therefore, will be addressed in the REMAND section following 
the decision below.





FINDINGS OF FACT

1.  The claim for service connection for asthma is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

2.  The RO denied entitlement to service connection for 
malaria when it issued an unappealed rating decision in 
January 1974.

3.  Evidence received since the final unappealed January 1974 
rating decision bears directly and substantially upon the 
issue at hand, is not duplicative or cumulative, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The claim for service connection for malaria is supported 
by cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for asthma 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Evidence submitted since the January 1974 rating decision 
wherein the RO deneid entitlement to service connection for 
malaria is new and material, and the veteran's claim for 
service connection is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156, 20. 1103 (1998).

3.  The claim of entitlement to service connection for 
malaria is well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

With respect to the veteran's asthma claim, a veteran 
claiming entitlement to VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. §  5107(a).  A well grounded claim is a plausible 
claim, capable of substantiation.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  A well grounded claim requires 
more than allegations that the veteran's service, or an 
incident which occurred therein, resulted in injury, illness, 
or death.  The veteran must submit supporting evidence that 
would justify the belief that the claim is a plausible one.  
See Tirpak, 2 Vet. App. at 609.  Where a claim is not well 
grounded, VA does not have a statutory duty to assist the 
veteran further in the development of his claim.  38 U.S.C.A. 
§  5107(a).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

With respect to the veteran's malaria claim, if a veteran 
disagrees with an RO rating decision, he must file both a 
notice of disagreement with the RO's determination and a 
corresponding substantive appeal or the RO's determination 
becomes final. See 38 U.S.C.A. § 7105(b)(1) (West 1991); 
38 C.F.R. § 20.302 (1998). When a claim becomes final, it may 
not be reopened unless new and material evidence has 
subsequently been presented.  38 U.S.C.A. §§ 5108, 7105(c); 
38 C.F.R. §§ 3.104(a), 3.156(a).

Case law provides that prior RO determinations concerning new 
and material evidence are not binding upon the Board and 
directs the Board to address the question of whether new and 
material evidence has been presented, as warranted.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Green v. 
Brown, 4 Vet. App. 382 (1993).  Moreover, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5701.  
See Elkins v. West, 12 Vet. App. 209 (1999).

When a claimant seeks to reopen a final claim, the Board must 
review all of the evidence of record before it to determine 
whether the claim should be reopened and readjudicated.  See 
Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. Brown, 6 
Vet. App. 523 (1994).  For purposes of determining whether 
new and material evidence has been presented, the evidence of 
record prior and subsequent to the last final decision is 
reviewed.  Evans, 9 Vet. App. at 274.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). For 
purposes of establishing whether new and material evidence 
has been presented, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to both claims, controlling law provides that 
service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304 (1998).  Additionally, service connection may 
be presumed where a tropical disease, including malaria, 
manifests itself to a compensable degree within one year from 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309(b) (1998).

Factual Background

With respect to the veteran's asthma claim, the pertinent 
evidence of record consists of the veteran's service records 
(consisting of the veteran's enlistment papers for Regular 
Philippine Army Service (dated in May 1945), two Affidavits 
for Philippine Army Personnel (dated in May 1945 and in June 
1946), and two Reports of Physical Examination of Enlisted 
Personnel (dated in June 1946 and in November 1946)), post-
service private medical records (dated from December 1971 to 
November 1997), and testimony at the veteran's RO hearing 
(conducted in December 1997).

The veteran's service records reflect the veteran's reports 
of having been sick from April 1942 to November 1942.  The 
veteran's May 1945 Affidavit for Philippine Army Personnel 
indicates that the veteran was sick with malaria during that 
period.  The records are negative for any notation as to 
asthma, either clinically observed or self-reported.

The veteran's post-service private medical records document 
repeated treatment received by the veteran for, among other 
disorders, recurrent bronchial asthma.  Entries dated in 
September 1972 and in January 1997 reflect the veteran's 
reported past medical history of having had asthma since 
1941.  These records are silent as to the veteran's service 
and events therein and offer no opinion relating the 
veteran's current asthma to his service.  



A medical certificate, from Dr. A. V. A., dated in January 
1990, reflects the veteran's reports of having been exposed 
to severe dust and cold in the mountains in April 1942.  It 
was this physician's opinion that such exposure caused the 
veteran's asthma.  It was also noted historically that the 
veteran had been treated by this physician from 1950 to 1969.

At his RO hearing (conducted in December 1997), the veteran 
testified that the first time he contracted asthma in service 
was about 1942.  (Transcript (T.) at 2).  The veteran 
indicated that he did not seek medical care for his asthma at 
that time because of the Japanese occupation.  Id.  He stated 
that the only care he received was from his family and from a 
quack doctor.  Id.  Afterwards, he learned that there was a 
veterans center.  Id.  The veteran also stated that he had 
been treated with some kind of pills for 50 years.  Id.

With respect to the veteran's malaria claim, when the RO 
considered this claim in January 1974, the pertinent evidence 
of record consisted of the veteran's service records 
(consisting of the veteran's enlistment papers for Regular 
Philippine Army Service (dated in May 1945), two Affidavits 
for Philippine Army Personnel (dated in May 1945 and in June 
1946), and two Reports of Physical Examination of Enlisted 
Personnel (dated in June 1946 and in November 1946)) and 
statements from two of the veteran's fellow servicemen.

The veteran's service records reflected the veteran's reports 
of having been sick with malaria from May 1942 to either 
November 1942 or April 1943.  The veteran's June 1946 Report 
of Physical Examination of Enlisted Personnel specifically 
referenced malaria in 1942, in Bataan, but was negative for 
any pertinent clinical notations.  The veteran's November 
1946 Report of Physical Examination of Enlisted Personnel was 
also negative for any pertinent clinical notations.  The 
statements from the veteran's two fellow servicemen 
corroborated the veteran's assertions that he had been sick 
with malaria.  




The RO denied the veteran's claim of service connection, as 
malaria was endemic to the Philippines and there was no 
evidence of continuity on the basis of well-established and 
generally accepted medical principles.  The RO stated that it 
must be held that any malaria then present was a new 
infection and not related to that shown in service.

Subsequent to the January 1974 rating decision, the RO 
received and considered a medical certificate from Dr. A. V. 
A. (dated in January 1990, documenting treatment received by 
the veteran from 1950 to 1969) and the veteran's testimony at 
his RO hearing (conducted in December 1997).

The medical certificate reflects the veteran's reports of 
having been exposed to mosquitoes while in Bataan, in April 
1942.  It was this physician's opinion that the veteran 
contracted malaria from this exposure.  The physician 
indicated that he had treated the veteran for malaria from 
March 1950 to May 1969, based upon physical findings which 
showed malaria to be present.  Treatment consisted of 
chloroquine diphosphate tablets and quinine tablets.  At the 
veteran's RO hearing, when asked how it was first determined 
that he had malaria, the veteran testified that he had gotten 
a fever and had kept on trembling.  (T. at 12).  When asked 
whether there was any medical evidence containing an actual 
diagnosis of malaria, the veteran referenced Dr. A.V. A.  (T. 
at 13).  When asked about his last documented attack of 
malaria, the veteran responded that he could not exactly 
remember.  (T. at 14).

Analysis

With respect to the veteran's asthma claim, the Board 
recognizes the veteran's contentions that he is entitled to 
service connection for this disorder.  However, the Board 
must adhere to established law and regulations in its 
determinations.  As such, the veteran's claim is denied, as 
it is not well grounded.

Specifically, the veteran's service records are negative for 
any reference to asthma, either reported by the veteran or 
clinically observed.  Indeed, the first clinical evidence of 
record indicating the presence of asthma (the January 1990 
medical certificate) documents treatment received by the 
veteran starting in March 1950, almost four years after the 
veteran's separation from service.  Further, as to the 
diagnosis of asthma and the physician's opinion as to 
etiology contained in this certificate, the Board stresses 
that the Court has determined that medical evidence is 
inadequate where the medical opinions expressed are general 
conclusions based on a history furnished by the veteran and 
on unsupported clinical evidence.  See Black v. Brown, 5 Vet. 
App. 177 (1993).

As for the other post-service private medical records, which 
reference the veteran's reported medical history of having 
had asthma since 1941, the Board again stresses that the 
veteran's service records are negative for any pertinent 
notation.  Also, these other private medical records document 
treatment received by the veteran beginning in December 1971, 
approximately 35 years after the veteran's separation from 
service, and in no way indicate that earlier medical records 
were reviewed.  Moreover, these records do not discuss the 
etiology or causation of the veteran's asthma.  As for the 
timeframe referenced, 1941, the Board reiterates that the 
veteran's period of recognized service began in December 
1941.  As such, arguably, it is possible that the veteran's 
asthma, if present, preexisted service.

In effect, then, the veteran has proffered only his 
assertions that his asthma is related to service and events 
therein.  Lay assertions as to causation and subsequent 
diagnoses are inadequate to well ground a claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Where the 
determinative issue involves medical causation or diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, supra.

Therefore, absent competent medical evidence of a nexus, or 
link, between the veteran's asthma and his service, the 
veteran has not submitted a well grounded claim of 
entitlement to service connection for asthma.  See Caluza v. 
Brown, supra.

The Board has disposed of this claim on a ground ultimately 
different from that of the RO, as allowed by law.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Green v. Brown, 4 Vet. App. 382 (1993).  As such, the Board 
has considered whether the veteran was given adequate notice 
of the need to submit evidence or argument on the question 
presented for review, along with an opportunity to respond.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In view of the May 
1995 statement of the case, the Board finds that the veteran 
was adequately informed of the evidence required in this case 
and afforded an opportunity to respond.  Moreover, by 
initially addressing the veteran's claim on the merits, the 
RO afforded the veteran's claim greater consideration than 
warranted under the circumstances.  As such, the veteran is 
not prejudiced by the Board's more limited consideration.

Moreover, notwithstanding the veteran's testimony at his RO 
hearing, the veteran has not provided any indication of the 
existence of additional evidence that would make this claim 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69 (1995).  In this 
regard, the Board notes that while the veteran testified that 
he received treatment for his asthma both in service and 
immediately after separation from service, the veteran also 
testified that one of the doctors was deceased.  As to the 
other doctor, the veteran failed to provide his name, stating 
only that the doctor had been located in Manila.  Further, 
the veteran also clarified for the Hearing Officer that all 
medical records from the Veterans Memorial Hospital had been 
obtained by his son.

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).  

With respect to the veteran's malaria claim, in January 1974, 
the RO stated that malaria was endemic to the Philippines and 
absent adequate evidence of continuity on the basis of well-
established and generally accepted medical principles, it 
must be held that any malaria then present was a new 
infection and not related to that shown in service.  



Subsequent to January 1974, the veteran supplemented the 
evidence of record with a medical certificate (which directly 
addressed the issue of causation and indicated 19 years of 
treatment for malaria) and with his testimony at his RO 
hearing.  Given the presumption of credibility afforded 
evidence presented by a veteran in an attempt to reopen a 
previously denied claim, the Board finds this additional 
evidence to be new and material.  See Justus v. Principi, 
supra.

The medical certificate is, indeed, new to the record, as it 
was not before the RO when it considered the veteran's claim 
in January 1974.  As to materiality, this medical certificate 
specifically addresses the etiology of the veteran's malaria, 
relating it to the veteran's exposure to mosquitoes in 
Bataan, in April 1942.  Additionally, it indicates that the 
physician treated the veteran for malaria for 19 years, from 
1950 to 1969.  In effect, the medical certificate speaks to 
those reasons and bases for denial of service connection 
stated by the RO in its January 1974 rating decision.  As 
such, it bears directly and substantially upon the specific 
matter under consideration, i.e., entitlement to service 
connection.  

As for the veteran's testimony at his RO hearing, while the 
Board stresses that the veteran is not competent to speak to 
medical causation and diagnosis, see Espiritu v. Derwinski, 
supra, he is competent to testify as to symptomatology 
experienced while in service.  Id.  As such, the veteran's 
testimony is both new and material, in that it establishes 
that the veteran experienced fever and trembling while in 
service.  In this instance, such recitation of symptoms works 
to support the veteran's report of malaria, noted in his June 
1946 Report of Physical Examination of Enlisted Personnel.  
Moreover, the Board finds the veteran's recognized 
beleaguered service analogous to having engaged in combat 
with the enemy, in that the record indicates that the veteran 
was in Bataan from approximately December 1941 to April 1942.  
As such, the Board accepts the veteran's assertions as to in-
service incurrence.  See 38 U.S.C.A. § 1154(b) (West 1991).



In light of the evidence and applicable law discussed above, 
therefore, the Board concludes that new and material evidence 
has been submitted that is so significant, when considered in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
malaria.

Also, given the evidence currently of record and for 
consideration, the Board now finds the veteran's claim to be 
well grounded.  See 38 U.S.C.A. § 5107(a).  Presently, there 
is unequivocal evidence of in-service incurrence and of a 
nexus, or link, between the veteran's claimed malaria and his 
service.  See Caluza v. Brown, supra.  As to evidence of a 
current disability, admittedly the record equivocates as to 
when the veteran's last attack of malaria occurred.  However, 
the Board is persuaded by the January 1990 medical 
certificate that the veteran experienced malaria for an 
extended period of time post-service.  Additionally, the 
Board reiterates that the veteran is not competent to testify 
as to medical diagnosis.  See Espiritu v. Derwinski, supra.  
As such, the Board accepts the veteran's assertions that he 
is not exactly sure when his last attack occurred.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for asthma, the appeal is 
denied.

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
malaria, the claim is reopened.

The veteran has presented a well grounded claim of 
entitlement to service connection for malaria.



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In light of the decision above and in order to avoid 
prejudice to the veteran and to ensure full compliance with 
due process requirements, the issue of entitlement to service 
connection for malaria is REMANDED for the following actions:

1.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers 
who may possess additional records 
pertaining to his treatment for malaria 
since service.  After obtaining any 
necessary authorization or medical 
releases, the RO should obtain and 
associate with the claims file legible 
copies of the appellant's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  

2.  The RO should schedule the appellant 
for a VA examination, to be conducted in 
order to determine whether malaria is 
currently present.  Any studies necessary 
for such a determination must be 
conducted.  

The appellant's claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  After examination and 
review of the evidence in the claims 
file, the examiner should express an 
opinion as to the following:

If malaria is currently present, the 
degree of medical probability that it is 
related to the appellant's malaria 
experienced in-service.

If the examiner cannot answer the above 
question without resorting to 
speculation, he or she should so 
indicate.  Additionally, the examiner 
should provide the rationale for any 
conclusions drawn and cite the evidence 
relied upon or rejected in forming any 
opinion(s).

3.  The appellant should be advised that 
failure to report for the scheduled 
examination may have adverse 
consequences, as the information 
requested in this examination addresses 
questions of causation and symptomatology 
that are vital to his claim.  38 C.F.R. 
§ 3.655 (1998); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issue of service connection for 
malaria on a de novo basis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

